Exhibit 99.1 NewsRelease TransCanada to Issue 2011 Fourth Quarter Financial Results February 14 CALGARY, Alberta – January 23, 2012 – TransCanada Corporation (TSX, NYSE: TRP) (TransCanada) will hold a teleconference and webcast on Tuesday, February 14, 2012 to discuss its 2011 fourth quarter financial results. Russ Girling, TransCanada president and chief executive officer, Don Marchand, TransCanada executive vice-president and chief financial officer and members of the executive leadership team will discuss TransCanada’s fourth quarter financial results and company developments at 1 p.m. (MST) / 3:00 p.m. (EST). Analysts, members of the media and other interested parties are invited to participate by calling 866.226.1792 or 416.340.2216(Toronto area). Please dial in 10 minutes prior to the start of the call. No pass code is required. A live webcast of the teleconference will be available at www.transcanada.com. A replay of the teleconference will be available two hours after the conclusion of the call until midnight (EST) February 21, 2012. Please call 800.408.3053 and enter pass code 8130635. With more than 60 years experience, TransCanada is a leader in the responsible development and reliable operation of North American energy infrastructure including natural gas and oil pipelines, power generation and gas storage facilities. TransCanada's network of wholly owned natural gas pipelines extends more than 57,000 kilometres (35,500 miles), tapping into virtually all major gas supply basins in North America. TransCanada is one of the continent's largest providers of gas storage and related services with approximately 380 billion cubic feet of storage capacity. A growing independent power producer, TransCanada owns or has interests in over 10,800 megawatts of power generation in Canada and the United States. TransCanada is developing one of North America's largest oil delivery systems. TransCanada's common shares trade on the Toronto and New York stock exchanges under the symbol TRP. For more information visit: www.transcanada.com or check us out on Twitter @TransCanada. - 30 - Media Inquiries: Terry Cunha/Shawn Howard Investor &Analyst Inquiries: David Moneta/Terry Hook/ Lee Evans
